UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-36575 MACROCURE LTD. (Exact name of Registrant as specified in its charter) ISRAEL (Jurisdiction of incorporation or organization) 25 Hasivim Street Petach Tikva 4959383, Israel (Address of principal executive offices) Shai Lankry Chief Financial Officer Telephone: +972-3-923-5556 E-mail: shai@macrocure.com Macrocure Ltd. 25 Hasivim Street Petach Tikva 4959383, Israel (Name, telephone, e-mail and/or facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary shares, par value NIS 0.01 per share NASDAQ Global Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None. Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: As of December 31, 2015, the registrant had outstanding 17,057,757 ordinary shares, par value NIS 0.01 per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, or a non-accelerated filer. See the definitions of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark which basis for accounting the registrant has used to prepare the financing statements included in this filing: U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board x Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. oItem 17o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x MACROCURE LTD. FORM 20-F ANNUAL REPORT FOR THE FISCAL YEAR ENDED DECEMBER 31, 2015 TABLE OF CONTENTS Cautionary Note Regarding Forward-Looking Statements i Use of Data and Trademarks ii Certain Additional Terms and Conventions ii PART I Item 1. Identity of Directors, Senior Management and Advisers 1 Item 2. Offer Statistics and Expected Timetable 1 Item 3. Key Information 1 Item 4. Information on the Company 20 Item 4A. Unresolved Staff Comments 28 Item 5. Operating and Financial Review and Prospects 28 Item 6. Directors, Senior Management and Employees 41 Item 7. Major Shareholders and Related Party Transactions 62 Item 8. Financial Information 66 Item 9. The Offer and Listing 67 Item 10. Additional Information 68 Item 11. Quantitative and Qualitative Disclosures About Market Risk 82 Item 12. Description of Securities Other than Equity Securities 83 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 83 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 83 Item 15. Controls and Procedures 84 Item 16. [Reserved] 85 Item 16A. Audit Committee Financial Expert 85 Item 16B. Code of Ethics 85 Item 16C. Principal Accountant Fees and Services 85 Item 16D. Exemptions from the Listing Standards for Audit Committees 85 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 85 Item 16F. Change in Registrant’s Certifying Accountant 86 Item 16G. Corporate Governance 86 PART III Item 17. Financial Statements 86 Item 18. Financial Statements 87 Item 19. Exhibits 87 Signatures 88 Index to Consolidated Financial Statements F-1 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain information included or incorporated by reference in this annual report on Form 20-F may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section27A of the Securities Act of 1933, and Section21E of the Securities Exchange Act of 1934. Forward-looking statements are often characterized by the use of forward-looking terminology such as “may,” “will,” “expect,” “anticipate,” “estimate,” “continue,” “believe,” “should,” “intend,” “project” or other similar words, but that is not the only way these statements are identified. These forward-looking statements may include, but are not limited to, statements relating to our objectives, plans and strategies, statements that contain projections of results of operations or of financial condition and all statements (other than statements of historical facts) that address activities, events or developments that we intend, expect, project, believe or anticipate will or may occur in the future.The statements that we make regarding the following matters are forward-looking by their nature: · our prospects for consummating a transaction to acquire a technology or business; · the impact of our research and development expenses upon our development of regenerative medicine products or other biotechnology; · our estimates regarding expenses, future revenue, capital requirements and the need for additional financing; · our ability to obtain and maintain adequate intellectual property rights and adequately protect and enforce such rights; · the timing of any future acquisitions that we may make for replacement biotechnology products or intellectual property rights; · our ability to develop an alternative product candidate or candidates; · the impact of government laws and regulations; · our expectations regarding the time during that we will be an emerging growth company under the Jumpstart Our Business Startups, or JOBS, Act; and · our expectations regarding the use of proceeds from our IPO. Forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties. We have based these forward-looking statements on assumptions and assessments made by our management in light of their experience and their perception of historical trends, current conditions, expected future developments and other factors they believe to be appropriate. Readers are urged to carefully review and consider the various disclosures made throughout this annual report, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. In particular, please see the factors described in “Item 3. Key Information – D. Risk Factors”, “Item 4. Information on the Company”, and “Item 5. Operating and Financial Review and Prospects”. Any forward-looking statements in this annual report are made as of the date hereof, and we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. USE OF DATA AND TRADEMARKS This annual report includes statistical data, market data and other industry data and forecasts, which we obtained from market research, publicly available information and independent industry publications and reports that we believe to be reliable sources. We have proprietary rights to our “CureXcell” trademark, which is registered under applicable intellectual property laws. Solely for convenience, our “CureXcell” trademark may appear without the “®” or “™” symbols in this annual report, but such references are not intended to indicate, in any way, that we will not assert, to the fullest extent possible under applicable law, our rights to this trademark. We do not intend our use or display of other companies’ tradenames, trademarks or service marks to imply a relationship with, or endorsement or sponsorship of us by, any other company. Each trademark, tradename or service mark of any other company appearing in this annual report is the property of its respective holder. i CERTAIN ADDITIONAL TERMS AND CONVENTIONS In this annual report, unless the context otherwise requires: • references to “Macrocure,” “our company,” “the Company,” “the registrant,” “we,” “us,” and “our” refer to Macrocure Ltd.; • references to “ordinary shares”, “our shares” and similar expressions refer to the Company’s Ordinary Shares, par value NIS0.01 per share; • references to “dollars”, “U.S.dollars”, “U.S. $” and “$” are to United States Dollars; • references to “Euro” or “€” are to the Euro, the official currency of the Eurozone in the European Union; • references to “shekels” and “NIS” are to New Israeli Shekels, the Israeli currency; • references to the “FDA” are to the U.S. Food and Drug Administration; • references to the “EMA” are to the European Medicines Agency. • references to “IFRS” are to the International Financial Reporting Standards, as issued by the International Accounting Standards Board, or “IASB”; • references to the “articles” areto our amended and restated articles of association, as currently in effect; • references to the “Companies Law” are to the Israeli Companies Law, 5759-1999, as amended; • references to the “Securities Act” are to the Securities Act of 1933, as amended; • references to the “Exchange Act” are to the Securities Exchange Act of 1934, as amended; • references to “NASDAQ” are to the NASDAQ Stock Market; • references to the “SEC” are to the United States Securities and Exchange Commission; • references to the “IPO” are to the initial public offering of our ordinary shares in the United States, which was consummated on August 5, 2014; and • references to the “IPO Prospectus” are to the final prospectus for the IPO, dated July 30, 2014, that we filed with the SEC pursuant to Securities Act Rule 424(b)(4) on July 31, 2014. ii PART I Item 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. Item 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. Item 3.KEY INFORMATION A. Selected Financial Data Our historical consolidated financial statements are prepared in accordance with IFRS as issued by the IASB and are presented in U.S. dollars.The selected historical consolidated financial information as of December 31, 2015 and 2014 and for each of the three years ended December 31, 2015, 2014 and 2013 has been derived from, and should be read in conjunction with, our audited financial statements and the notes thereto appearing elsewhere in this annual report.The selected financial data as of December 31, 2013 and 2012, and for the year ended December 31, 2012, has been derived from our audited financial statements not included in this annual report. Selected consolidated financial information as of, and for the year ended, December 31, 2011 has been omitted from this annual report because of our status as an emerging growth company under the Jumpstart Our Business Startups Act of 2012, or the JOBS Act, and as per related guidance provided by the SEC. The information presented below is qualified by the more detailed historical consolidated financial statements set forth in this annual report, and should be read in conjunction with those consolidated financial statements, the notes thereto and the discussion under “Item 5 - Operating and Financial Review and Prospects” included elsewhere in this annual report. 1 Year Ended December 31, (in thousands except share and per share data) Consolidated Statements of Loss and Other Comprehensive Loss Data: Operating expenses(1): Research and development expenses, net $ General and administrative expenses Operating loss ) Financing income (expenses), net ) ) Loss before income tax ) Taxes on income ) ) ) - Loss for the year $ ) $ ) $ ) $ ) Net loss per share(basic and diluted) $ ) $ ) $ ) $ ) Other comprehensive income (loss) $
